 1
 2
 3
 4
 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE
 7   _______________________________________
                                            )
 8   NORTHWEST SHEET METAL WORKERS )
     ORGANIZATIONAL TRUST, et al.,          )
 9                                          )               Case No. MC19-0037RSL
                           Plaintiffs,      )
10              v.                          )
                                            )               ORDER TO ISSUE WRIT OF
11   D.J. MECHANICAL, INC.,                 )               GARNISHMENT
                                            )
12                         Defendant,       )
                v.                          )
13                                          )
     WESTERN VENTURES CONSTRUCTION )
14   INC.,                                  )
                                            )
15                         Garnishee.       )
     _______________________________________)
16
17         This matter comes before the Court on plaintiff’s “Applicant Affidavit for Writ of
18   Garnishment” for property in which the defendant/judgment debtor, D.J. Mechanical, Inc., has a
19   substantial nonexempt interest and which may be in the possession, custody, or control of the
20   garnishee, Western Ventures Construction, Inc. The Court having reviewed the record in this
21   matter, it is hereby ORDERED that the Clerk of Court shall issue the Writ of Garnishment
22   submitted by plaintiff’s counsel on March 14, 2019, at Dkt. # 1-3.
23
24         Dated this 19th day of March, 2019.
25                                            A
                                              Robert S. Lasnik
26                                            United States District Judge

     ORDER TO ISSUE WRIT OF GARNISHMENT
